Name: 2009/89/EC: Council Decision of 4Ã December 2008 on the signing, on behalf of the European Community, of the Protocol on Integrated Coastal Zone Management in the Mediterranean to the Convention for the Protection of the Marine Environment and the Coastal Region of the Mediterranean
 Type: Decision
 Subject Matter: natural environment;  European construction;  international affairs;  environmental policy
 Date Published: 2009-02-04

 4.2.2009 EN Official Journal of the European Union L 34/17 COUNCIL DECISION of 4 December 2008 on the signing, on behalf of the European Community, of the Protocol on Integrated Coastal Zone Management in the Mediterranean to the Convention for the Protection of the Marine Environment and the Coastal Region of the Mediterranean (2009/89/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1), in conjunction with the first sentence of the first paragraph of Article 300(2), thereof, Having regard to the proposal from the Commission, Whereas: (1) The Convention for the Protection of the Mediterranean Sea against Pollution, which was subsequently renamed as the Convention for the Protection of the Marine Environment and the Coastal Region of the Mediterranean (hereinafter the Barcelona Convention) was concluded on behalf of the European Community by Council Decisions 77/585/EEC (1) and 1999/802/EC (2). (2) In accordance with Article 4.3(e) of the Barcelona Convention, the Contracting Parties shall commit themselves to promote the integrated management of the coastal zones, taking into account the protection of areas of ecological and landscape interest and the rational use of natural resources. (3) The Recommendation of the European Parliament and of the Council of 30 May 2002, concerning the implementation of Integrated Coastal Zone Management in Europe (3), and in particular Chapter V thereof, encourages the implementation by the Member States of integrated coastal zone management in the context of existing conventions with neighbouring countries, including non-Member States, in the same regional sea. (4) The Community promotes integrated management on a larger scale by means of horizontal instruments, including in the field of environmental protection. These activities therefore contribute to integrated coastal zone management. (5) Integrated Coastal Zone Management is one component of the EU Integrated Maritime Policy as endorsed by the European Council held in Lisbon on 13 and 14 December 2007. (6) By virtue of a Council Decision of 27 November 2006, the Commission participated on behalf of the Community, in consultation with the representatives of the Member States, in the negotiations organised by the Barcelona Convention with a view to preparing a Protocol on Integrated Coastal Zone Management in the Mediterranean (hereinafter the ICZM Protocol). (7) As a result of those negotiations, the text of the ICZM Protocol was adopted by the Conference of Plenipotentiaries on 20 January 2008 and it will be open for signature until 20 January 2009. (8) The Mediterranean coastal zones continue to experience high pressures on the environment and degradation of coastal resources. The ICZM Protocol provides a framework to stimulate a more concerted and integrated approach, involving public and private stakeholders including civil society and economic operators. Such an inclusive approach is required to address these problems more effectively and achieve a more sustainable development of the Mediterranean coastal zones. (9) The ICZM Protocol covers a broad range of provisions which will need to be implemented by different levels of administration taking the subsidiarity and proportionality principles into account. While it is appropriate for the Community to act in support of integrated coastal zone management, bearing in mind, inter alia, the cross-border nature of most environmental problems, the Member States and their relevant competent authorities will be responsible for the design and implementation on the coastal territory of certain detailed measures laid down in the ICZM Protocol, such as the establishment of zones where construction is not allowed. (10) It is appropriate that the ICZM Protocol be signed, on behalf of the Community, subject to its subsequent conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Protocol on Integrated Coastal Zone Management in the Mediterranean to the Convention for the Protection of the Marine Environment and the Coastal Region of the Mediterranean is hereby approved on behalf of the European Community, subject to its subsequent conclusion at a later date. The text of the ICZM Protocol is attached to this Decision (4). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the ICZM Protocol on behalf of the Community. Done at Brussels, 4 December 2008. For the Council The President N. KOSCIUSKO-MORIZET (1) OJ L 240, 19.9.1977, p. 1. (2) OJ L 322, 14.12.1999, p. 32. (3) OJ L 148, 6.6.2002, p. 24. (4) See page 19 of this Official Journal.